Citation Nr: 0201802	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  99-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for adenocarcinoma of 
thyroid, claimed due to radiation exposure.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral eye 
disorder, to include cataracts and glaucoma, claimed due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for adenocarcinoma of thyroid, claimed 
due to radiation exposure, was denied in a December 1994 
rating decision, which the veteran did not appeal.

2.  The evidence submitted to reopen the claim for service 
connection for adenocarcinoma of the thyroid includes private 
medical opinions that offer a nexus for this disability to 
service and that were not previously before the RO.

3.  Service connection for an eye disorder, claimed due to 
radiation exposure, was denied in a December 1994 rating 
decision, which the veteran did not appeal.

4.  The evidence submitted to reopen the claim for service 
connection for an eye disorder includes private medical 
opinions that offer a nexus for these disabilities to service 
and that were not previously before the RO.

5.  The record does not contain sufficient evidence to obtain 
a dose estimate of the veteran's claimed in-service radiation 
exposure.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for adenocarcinoma of thyroid, claimed due to 
radiation exposure, has been received.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 3.309, 3.311, 
20.200, 20.201, 20.302, 20.1103 (2001).

2.  Adenocarcinoma of the thyroid was not incurred in or 
aggravated during the appellant's active service and may not 
be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.311 (2001).

3.  The December 1994 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for an eye disorder, to include cataracts and 
glaucoma, claimed due to radiation exposure, has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 3.309, 3.311, 20.200, 20.201, 20.302, 
20.1103 (2001).

4.  An eye disorder, to include cataracts and glaucoma, was 
not incurred in or aggravated during the appellant's active 
service and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence.

The appellant contends that he developed thyroid cancer and 
eye problems after service as a result of radiation 
treatments in service that were used to treat a skin 
disorder.  He filed an original claim for service connection 
for these two disabilities in September 1994.  In a December 
1994 rating decision, service connection for adenocarcinoma 
of the thyroid status post thyroidectomy and for eye problems 
including blindness, both secondary to radiation exposure, 
was denied.  The appellant was furnished with a copy of this 
rating decision and notice regarding his right to appeal in 
December 1994, and he did not appeal that decision.  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  
The December 1994 rating decision is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence.  New and material evidence means evidence 
not previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Board notes that there have been changes to the 
regulations regarding new and material evidence, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
fulfilled.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Board has considered that the service medical records 
were unobtainable and possible fire-related service was 
indicated.  The obligation of the Board to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is especially heightened in cases 
where the service medical records are presumed destroyed.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The evidence before the RO at the time of the December 1994 
rating decision consisted of the following:

The appellant claimed that he underwent radiation treatment 
during service to treat an acne-type skin disorder.  
Information obtained from the hospital admission cards 
created by the Office of the Surgeon General and Department 
of the Army revealed that in August 1945, the appellant was 
admitted for treatment of furunculosis and otitis externa.  
The evidence included a June 1975 letter signed by Alan 
Graber, M.D. that indicated that the appellant underwent 
surgery for a papillary adenocarcinoma of the thyroid because 
of a previous history of irradiation to his face and neck for 
acne, which had resulted in a lack of beard growth for at 
least 6-months thereafter.  A January 1983 letter signed by 
Alan C. Dopp, M. D. noted a previous total thyroidectomy and 
history of glaucoma.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection for 
thyroid adenocarcinoma and for an eye disorder was denied on 
the basis that the available records were negative for 
exposure to radiation.  

The evidence submitted in support of the petition to reopen 
the claim for service connection for adenocarcinoma of the 
thyroid and for an eye disorder consisted of the following:

The appellant submitted a statement that detailed his 
recollections of his inservice experiences.  He had severe 
acne and was prescribed X-ray treatments.  He did not 
remember how many treatments he had, but it killed the beard 
on his face for about 6 months.  At the time of his discharge 
he still had the same problem with severe acne and blistering 
on his face.  During a routine examination in 1977, a small 
knot was discovered on his collarbone.  He later underwent a 
thyroidectomy and was told the tumor was malignant.  His eye 
problems were also a result of the radiation.  The appellant 
submitted sworn testimony in March 2000 that reiterated these 
contentions.  He also submitted statements that indicated it 
was not his fault that there were no service medical records.

J. Kenneth Jacobs, M. D. wrote in September 1997 that the 
appellant received radiation therapy to his face because of 
severe acne in 1942 while in service.  He was 21 years of age 
at that time.  Thirty-two years later, the appellant 
developed papillary carcinoma of his thyroid gland that 
necessitated a total thyroidectomy.  It was now well known 
that radiation therapy to the head and neck of a child or 
young adult can lead to papillary carcinoma of the thyroid 
20-30 years after the radiation is administered.  It was 
certain in Dr. Jacobs' mind that the appellant's carcinoma 
resulted directly from the radiation exposure while in the 
Army as a young adult.  No doubt cataract and glaucoma 
resulted from the radiation and contributed to the etiology 
of his blindness.

Inez Bounds, M. D. wrote in September 1998 that she had 
followed the appellant since May 1993.  His vision was very 
poor.  He underwent cataract surgery in the right eye in 1981 
and in the left eye in 1982.  He had a long history of 
glaucoma that was difficult to control and had resulted in 
optic nerve damage.  It was felt that the majority of his 
visual loss was due to glaucoma.  Evidently, he had undergone 
radiation treatments in 1942 for acne on his face.  There was 
some concern that this might have precipitated his visual 
problems.  The doctor was not in a position to know if there 
was a direct cause and effect.  Dr. Bounds submitted a second 
letter in June 2001 wherein she indicated that she understood 
the appellant received radiation therapy to his face in 1943 
while in the service.  Dr. Bounds felt strongly that this was 
a contributing factor to the cataracts and glaucoma that 
developed several years later.  

The evidence submitted in support of the petition to reopen 
the claims for service connection for adenocarcinoma of 
thyroid and for an eye disorder, including cataracts and 
glaucoma, consists of private medical opinions not previously 
before the RO that link post-service thyroid cancer, glaucoma 
and cataracts to inservice radiation exposure.  The Board 
notes that at the time of the prior final decision, the 
evidence included a private medical statement that linked the 
thyroid tumor to inservice irradiation.  While the new 
statements are similar to this previous statement, the 
previous statement was provided by different doctor.  A 
separate medical opinion is not merely cumulative of other 
evidence in the record, but is corroborative, relevant to, 
and probative of the issue at hand, and thus, is considered 
to be new and material evidence.  See Molloy v. Brown, 9 Vet. 
App. 513 (1996); Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  The private medical statements that link post-
service glaucoma and cataracts to inservice radiation 
exposure cure an evidentiary defect that existed at the time 
of the prior rating decision, that is, they represent nexus 
evidence not previously of record.  The newly added evidence, 
being neither duplicative nor cumulative, bears directly and 
substantially upon the issues at hand, i.e., whether thyroid 
cancer, glaucoma and/or cataracts is etiologically related to 
the appellant's active military service.  Accordingly, in 
light of the fact that the appellant has presented new and 
material evidence, his petition to reopen claims for service 
connection for adenocarcinoma of thyroid, claimed due to 
radiation exposure and service connection for a bilateral eye 
disorder, to include cataracts and glaucoma claimed due to 
radiation exposure in service is granted.  The Board now 
proceeds to a determination of the merits of the claims.

Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection for a malignant tumor is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three ways.  First, there are certain types 
of cancer, including thyroid cancer, which will be 
presumptively service connected if it manifests in a 
"radiation-exposed" veteran who participated in a "radiation-
risk activity".  38 U.S.C. § 1112(c) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.309 (d) (2001).  The appellant's report 
of radiation exposure in service as treatment for a skin 
disorder does not fit the criteria for radiation-risk 
activity under this section.  Consequently, this presumption 
would not apply.

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases," including thyroid cancer, which will be service 
connected provided that it becomes manifest 5 years or more 
after exposure.  Third, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  The United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a claimant 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In response to the Combee decision, VA added a provision to 
38 C.F.R. § 3.311 which states that if a claim is based on a 
disease other than one of those listed in paragraphs (b)(2) 
or (b)(3) of this section, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Accordingly, the claims 
for service connection for thyroid cancer and for an eye 
disorder to include glaucoma and cataracts will be considered 
under the provisions for radiogenic diseases as well as for 
direct service connection.

To establish service connection for a radiogenic disease, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a) (2001).  In 
all other claims involving radiation exposure, a request will 
be made for any available records concerning the veteran's 
exposure to radiation, including service medical records.  
The records are then forwarded to the under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. 
§ 3.311(a)(2)(iii) (2001).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 1991 & Supp. 2001) final rule published at 
66 Fed. Reg. 45620 (August 29, 2001).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  In this case, VA's duties 
have been fulfilled for the following reasons.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim have been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b)).  By the rating 
decision issued in October 1994 that denied service 
connection as well as the rating decision now appealed, and 
the Statement of the Case and Supplemental Statement of the 
Case, the appellant and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for service connection 
secondary to radiation exposure.  In July 2001, the RO send 
the appellant a letter that described its duties under the 
VCAA and the evidence necessary to establish service 
connection.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

The appellant identified treatment by private medical 
providers when he first filed his claim, and that evidence 
was requested by the RO in 1994.  The appellant has not 
referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

The RO requested service medical records at the time the 
appellant filed his claim in September 1994.  In November 
1994 the National Personnel Records Center certified that all 
available requested records had been forwarded to the RO.  
These records consisted only of the information obtained from 
the hospital admission cards created by the Office of the 
Surgeon General and Department of the Army.  We hold that any 
additional service medical records are unavailable and 
further attempts to obtain these records would be futile.  
The appellant has testified that the radiation therapy he 
received was entirely on an outpatient basis during service 
in the 1940's.  These records would not be maintained at the 
identified facility and would have been forwarded with his 
service medical records to the National Personnel Records 
Center, which has certified that it has no more records.  
Accordingly, there is no basis for the Board to believe that 
any additional records pertaining to the alleged radiation 
treatments might be outstanding.  M21-1, Part III, Ch.4.; 
paras. 4.01, 4.02.

A hearing was conducted before the RO in March 2000 and a 
transcript associated with the claims folder.  At the 
hearing, the appellant was informed of the evidence needed to 
substantiate his claim pursuant to 38 C.F.R. § 3.103 (2001).  
The hearing officer spent a great deal of time determining 
whether there existed any specific, particular piece of 
evidence that could be obtained and that would support the 
appellant's contentions.

We have also considered whether the RO was required to obtain 
a dose assessment under the provisions of 38 C.F.R. § 3.311 
with regard to the claim for service connection for a 
radiogenic disease.  In the absence of any evidence from 
service that the appellant was exposed, and no information 
regarding the treatments (including dosage or number of 
treatments) upon which a dose estimate could be made, we hold 
that there is no evidence that would warrant referral or make 
an assessment feasible.  See Wandel v. West, 11 Vet. App. 200 
(1998).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  Without any 
documented evidence of inservice radiation exposure so as to 
make a dose estimate plausible, we hold that additional 
medical opinion is not necessary as it would be at best, 
duplicative of that which is already of record.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Thyroid cancer, glaucoma and cataracts were not manifest in 
service.  Accordingly, the appellant is not entitled to 
direct service connection for these disabilities.  Thyroid 
cancer was not manifest within one year after separation from 
service.  Accordingly, the appellant is not entitled to a 
presumption of service connection for a malignant tumor.

We have next considered whether the appellant is entitled to 
service connection for thyroid cancer pursuant to 38 C.F.R. 
§ 3.311(b) as a radiogenic disease.  We have also considered 
whether service connection for glaucoma and cataracts is 
warranted under this section as the appellant has submitted 
competent medical evidence that they are radiogenic diseases.  
Thyroid cancer was manifest 5 years or more after the alleged 
radiation exposure.  38 C.F.R. §§ 3.309, 3.311 (2001).  
Competent evidence of post-service glaucoma and cataracts has 
been presented and has been attributed by competent medical 
opinion to inservice radiation exposure.  However, the 
regulation requires that, as it is contended that the disease 
is the result of exposure to ionizing radiation, data 
concerning the size and nature of the radiation dose must be 
requested from the appropriate office of the Department of 
Defense after which the claim must be reviewed by the Under 
Secretary for Benefits, who is charged with making a 
determination as to whether the veteran's disease was the 
result of exposure to radiation in service.  

In this instance, the appellant has not been able to give VA 
enough information to be able to get a dose estimate -- 
including trying to get alternative records before trying to 
get a dose estimate.  The Board is presented with competent 
evidence of a radiogenic disease (thyroid cancer) (cataracts, 
glaucoma) manifest more than 5 years after service, medical 
opinions linking these diseases to exposure to ionizing 
radiation in service, but no competent evidence of inservice 
exposure to ionizing radiation in any estimated amount.  
Accordingly, when the requirement of a dose estimate is not 
met - and, in this instance, it cannot be met -- it cannot be 
determined that the claimed disabilities resulted from 
exposure to ionizing radiation.

We have considered the appellant's testimony that he was 
exposed to radiation during service.  Although the appellant 
has described what sounds likes radiation therapy, no 
evidence is of record that confirms this.  The Board is 
required to consider dose estimates provided by a credible 
source.  38 C.F.R. § 3.311.  The appellant is unable to 
provide the kind of information - such as the number of times 
he underwent the therapy - that would permit VA to even 
attempt to obtain a dose estimate, and there is no evidence 
that he has any expertise in the field.  Therefore, his 
testimony does not amount to a dose estimation from a 
credible source.  

For claims involving direct service connection -- in this 
case, direct service connection for an eye disorder to 
include glaucoma and cataracts and for thyroid cancer -- 
competent evidence of an inservice disease or injury -- in 
this case, radiation injury -- is required.  In other words, 
although the appellant has submitted medical evidence of 
post-service thyroid cancer, glaucoma, and cataracts, and 
medical opinions that linked the thyroid cancer, cataracts 
and glaucoma to inservice radiation, service connection is 
not warranted without evidence to document radiation exposure 
injury during service.  Furthermore, despite diligent 
questioning, the appellant cannot give VA enough information 
to get a dose estimate.  Without any idea as to the amount, 
if any, of the veteran's radiation exposure in service, the 
claim fails for lack of evidence of inservice radiation 
injury.  In the absence of competent and credible evidence of 
inservice radiation injury, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for adenocarcinoma of 
thyroid, claimed due to radiation exposure and service 
connection for a bilateral eye disorder, to include cataracts 
and glaucoma is reopened; the appeal is granted to this 
extent.  

Service connection for adenocarcinoma of thyroid, claimed due 
to radiation exposure, and service connection for a bilateral 
eye disorder, to include cataracts and glaucoma, claimed due 
to radiation exposure, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

